Title: Wednesday the 13th of September 1780.
From: Adams, John Quincy
To: 


       Half Holiday. To day at about twelve o clock we went to Pappa’s lodgings and went from thence with him to Mr. Le Roi’s where we dined. After dinner Mr. Le Roi Pappa, Several other Gentlemen, and brother Charles and myself went to the (Rasp huis) or house of correction. There is there a man who is so strong that fifteen men could not take him and he broke some Iron which was put round his arms. We saw several others some who got there for one thing some for another; They are Judged once and a while and when there is a criminal the Judge will sentence him for so many years according to his crime and they are examined after this once every year, and wherever they are found to have behaved well the past year the Judges shorten their time sometimes for a year sometimes 2, 3 or four but that is the most. It is a miserable hole to be sure. They are obliged to saw so much wood every day and when they go in they are branded on the back. There are but 56 here which I think must be but few for such a city as this. After this we went back to Mr. Le Roi’s and drank tea. After tea Pappa left us and brother Charles and myself stay’d and supp’d at Mr. Le Roi’s after which we came back to school.
      